Opinion,
Mr. Justice Paxson :
This case is ruled by Limbert’s Appeal decided at this term, to be found in 118 Pa. 589. That case was the counterpart of *212this. It was an appeal from the refusal of the court below to open a judgment confessed in an amicable action of ejectment by virtue of an authority contained in a lease. We said in that case: “ The use of the words ‘warrant of attorney or judgment note ’ in the act of 1877, makes it doubtful at least whether the provisions of the said act were intended to apply to any but money judgments.” Subsequent reflection has strengthened this view. When the legislature referred to judgments confessed by warrant of attorney, we must assume they used the words according to their popular meaning. Every lawyer, and almost every business man would understand tins to mean a money judgment entered by virtue of a warrant of attorney in the usual form. It would be straining the law to apply it to a judgment confessed by an attorney in an amicable action. And the fact that the attorney has authority in writing to confess such judgment is no't material. We may assume that an attorney does not confess a judgment without authority. But that authority need not be in writing. The fact that a lease confers an authority to confess a judgment against the lessee upon a given state of facts, does not constitute the lease a warrant of attorney within the meaning of the act of 1877. A judgment note, though containing an authority to confess judgment is not, strictly speaking, a warrant of • attorney. Hence, the legislature, in order to include both methods by which judgments for money are usually entered, used the expression “ warrant of attorney or judgment note.” It follows that no appeal lies in this case.
The appeal is quashed at the costs of the appellant.